Case 1:20-cv-01043-SOH-BAB Document 3             Filed 08/19/20 Page 1 of 1 PageID #: 10



                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

ALEXANDER CURRY-FISHTORN                                                       PLAINTIFF

V.                           CASE NO. 4:20-CV-974-BRW-BD

DAVID NORWOOD, et al.                                                       DEFENDANTS

                                           ORDER

       On August 19, 2020, Plaintiff Alexander Curry-Fishtorn filed this lawsuit claiming

that Defendants violated his constitutional rights while he was held as a pretrial detainee

in the Ouachita County Detention Facility. The Detention Facility is in Camden,

Arkansas, which lies in the Western District of Arkansas.

       The interests of justice are best served by transferring this case to the United States

District Court for the Western District of Arkansas, under 28 U.S.C. § 1406(a). The Clerk

of Court is directed to transfer this case immediately to the United States District Court

for the Western District of Arkansas.

       IT IS SO ORDERED, this 19th day of August, 2020.


                                           ___________________________________
                                           UNITED STATES MAGISTRATE JUDGE
